EXHIBIT 10.2

NEW CENTURY FINANCIAL CORPORATION
EXECUTIVE INCENTIVE PLAN

PLAN OBJECTIVE:
The New Century Financial Corporation Executive Incentive Plan (the “Plan”) is
designed to maximize assets available for distribution to creditors by providing
incentives to certain executives of New Century Financial Corporation (the
“Company”) maximize the consideration received by the Company upon the
consummation of the sale of the (i) Company’s servicing assets and servicing
platform pursuant to that certain agreement Asset Purchase Agreement with
Carrington Capital Management, LLC and its affiliate, dated April 2, 2007, or
the overbid process contemplated therein (the “Servicing Assets Sale”)
(ii) certain mortgage loans originated by the Company, as well as residual
interests in certain securitization trusts owned by the Company pursuant to that
certain Asset Purchase Agreement with Greenwich Capital Financial Products,
Inc., dated April 2, 2007, or the overbid process contemplated therein (the
“Mortgage Assets Sale”), (iii) the Company’s wholesale, retail and other asset
classes (other than assets included in the Servicing Assets Sale, the Mortgage
Assets Sale and RPML Sale (as defined below)) (the “WRO Assets Sale”) and
(iv) the Company’s REIT portfolio and miscellaneous loans (other than assets
included in the Servicing Assets Sale, the Mortgage Assets Sale and the WRO
Assets Sale) (the “RPML Sale”).

ELIGIBLE EMPLOYEES:
The Plan covers the employees of the Company and its subsidiaries listed on
Exhibit A hereto (the “Plan Participants”).

All payments under the Plan shall be in lieu of any other performance bonus or
retention compensation under any other plan, program, agreement, applicable law
or policy otherwise applicable to the Plan Participants by the Company or any of
its subsidiaries (collectively, the “Debtors”). As a condition precedent of any
obligation of the Company to make any payment to a Plan Participant under the
Plan, the Plan Participant shall, upon or within thirty (30) days of the date
that such payment is made to the Plan Participant or such Plan Participant
otherwise becomes entitled to such payment, be required to fully execute and
return to the Company a general release and waiver of claims, excluding those
claims specifically excepted from the release and waiver as described therein,
in substantially the form attached hereto as Exhibit B. The Company shall have
no obligation to make any payment under the Plan and shall not make any payment
to any Plan Participant that does not satisfy such release requirement or who
otherwise revokes such release within any revocation period afforded by
applicable law.

PLAN POOLS:
The amounts contributed (each a “Contribution”) by the Company, if any, to
finance payments under the Plan (the “Plan Pools”) shall be based on the
liquidation prices received for sales (the “Sales”) of the Company’s various
assets and shall be calculated as follows:

Servicing Assets Sale
The Contribution, if any, upon the consummation of the Servicing Assets Sale
(the “Servicing Assets Sale Contribution”) will be calculated based on the
extent to which the ratio of (i) the net liquidation price to (ii) the principal
amount of loans held by securitization trusts and third party whole loan
purchasers for which the Company has mortgage service rights (such ratio, “BPS”)
equals or exceeds 50.0. There will be no Servicing Asset Sale Contribution if
BPS is less than 50.0. If BPS is equal to 50.0, the Servicing Assets Sale
Contribution will be $1,164,405. If BPS is greater than 50.0, the Servicing
Assets Sale Contribution will be increased proportionately e.g. if BPS is 57.5
(115% of 50.0), the Servicing Assets Sale Contribution will be $1,339,065 (115%
of $1,164,605).

Mortgage Assets Sale
The Contribution, if any, upon the consummation of the Mortgage Assets Sale (the
“Mortgage Assets Sale Contribution”) will be based on the extent to which the
liquidation price (the “Mortgage Assets Sale Price”) equals or exceeds
$47,000,000. There will be no Mortgage Asset Sale Contribution if the Mortgage
Assets Sale Price is less than $47,000,000. If the Mortgage Asset Sale Price is
equal to $47,000,000, the Mortgage Asset Sale Contribution will be $419,820. If
the Mortgage Asset Sale Price is greater than $47,000,000, the Mortgage Assets
Sale Contribution will be equal to $419,820 plus 2% of the amount by which the
Mortgage Asset Sale Price exceeds $47,000,000 e.g. if the Mortgage Assets Sale
Price is $54,500,000, the Mortgage Assets Sale Contribution will be $569,820
($419,820 + (($54,500,000 – $47,000,000) X 2%)).

WRO Assets Sale
The Contribution, if any, upon the consummation of the WRO Assets Sale (the “WRO
Assets Sale Contribution”) will be based on the extent to which the liquidation
price (the “WRO Assets Sale Price”) equals or exceeds the WRO Assets Sale target
price set forth on Exhibit C (the “Target Price”). There will be no Mortgage
Asset Sale Contribution if the WRO Assets Sale Price is less than the Target
Price. If the WRO Asset Sale Price is equal to the Target Price, the WRO Asset
Sale Contribution will be $1,584,225. If the WRO Asset Sale Price is greater
than the Target Price, the WRO Assets Sale Contribution will be equal to
$1,584,225 plus 2% of the amount by which the WRO Asset Sale Price exceeds the
Target Price e.g. if the Mortgage Assets Sale Price is $X, which exceeds the
Target Price, the WRO Assets Sale Contribution will be calculated as follows:
WRO Asset Sale Contribution = ($1,584,225 + (($X – Target Price) X 2%)).

RPML Sale
The Contribution upon the consummation of the RPML Sale to the extent that the
Company manages to sell such assets (the “RPML Sale Contribution”) will be equal
to 0.5% of the liquidation price (the “RPML Sale Price”) e.g. if the RPML Sale
Price is equal to $63,250,000, the RPML Sale Contribution will be $316,250
($63,250,000 X 0.5%).

PLAN PAYMENTS:
Plan Participants shall receive the share of the Plan Pools set forth in
Exhibit A; provided however that a Plan Participant will not be eligible to
receive a share of a Plan Pool upon the consummation of the corresponding sale
if such Plan Participant is offered comparable employment by the purchaser in
such sale. Awards will be paid within 50 days following the consummation of each
respective Sale.

TERMINATION OF EMPLOYMENT:
Awards under the Plan are offered as discretionary incentive amounts. If a Plan
Participant voluntarily terminates employment or is involuntarily terminated for
any reason before the date that any Sale described above in the Section titled
“Plan Pools” is consummated, the Plan Participant will not receive any payment
under the Plan for the consummation of such Sale. Additionally, if there is any
ongoing investigation by the Audit Committee (the “Audit Committee”) of the
Company’s Board of Directors (the “Board”) into the actions or omissions of a
Plan Participant at the time such Plan Participant becomes entitled to any
payment under the Plan, which could result in the Company having the right to
terminate such Plan Participant “for cause”, the Company will be entitled to
delay such payment (without any interest accruing thereon) until the matter is
determined by the Audit Committee. If the Company would have the right to
terminate such Plan Participant “for cause” based on the findings of the Audit
Committee, then the Company will not be obligated to make and will not make any
payments (even if such Plan Participant’s employment had terminated for other
reasons) to such Plan Participant under the Plan.

For purposes of the Plan, the term “for cause” means, either before or after the
adoption of the Plan:



  •   Commission of a crime against the Company or its affiliates, customers or
employees, whether prosecuted or not;



  •   a finding by the Audit Committee that the Plan Participant engaged in
willful misconduct, or was grossly negligent, in the performance of his or her
duties;



  •   Conviction of (or pleading guilty or nolo contendere to, or entering a
similar plea to) any other crime or violation of law, statute or regulation that
creates an inability to perform job duties;



  •   Failure or inability to perform job duties due to intoxication by drugs or
alcohol during working hours;



  •   A material and direct conflict of interest, not specifically waived in
advance by the Company;



  •   Unauthorized use or disclosure of confidential information that belongs to
the Company or its affiliates, customers or employees;



  •   Habitual neglect of duties or repeated absences from work;



  •   Refusal to follow the instructions of a supervisor or the Board (or a
committee thereof); or



  •   Other material misconduct including, but not limited to: falsification of
Company records; theft; sexual harassment; or possession of firearms, controlled
substances or illegal drugs on Company premises or while performing Company
business.

FURTHER ACTIONS:
As a condition to each Plan Participants participation in the Plan, such Plan
Participant shall agree to take such further actions as are reasonably requested
by the Company, including such actions as the Company may request subsequent to
the termination of such Plan Participant’s employment with the Company or its
subsidiaries, as the case may be, to assist the Company and its subsidiaries in
the conduct of the bankruptcy cases filed under chapter 11 of the United States
Bankruptcy Code to which they are currently parties.

CHANGE OF ADDRESS:
The Plan Participants shall be responsible for notifying the Company of any
change of address before payment is made by mail notification to [Name].

NO PROMISE OF CONTINUED EMPLOYMENT, FULL-TIME ATTENTION, AND GOOD STANDING:
The Plan and any Plan Participant’s selection as a participant in the Plan does
not, and is in no manner intended to constitute, a promise of employment for any
period of time or to change a Plan Participant’s status, if applicable, as an at
will employee subject to termination of employment by his or her employer at any
time for any reason.

TAXES:
All payments will be subject to standard withholding and deductions. Neither the
Company nor any of its subsidiaries, officers or agents makes or has made any
representation about the tax consequences of any payments or benefits offered by
the Company to any Plan Participant to the Plan.

SEVERABILITY:
If any provision of the Plan is determined to be invalid or unenforceable, in
whole or in part, this determination will not affect any other provision of the
Plan and the provision in question shall be modified so as to be rendered
enforceable in a manner consistent with the intent of the parties insofar as
possible. Any waiver of or breach of any of the terms of the Plan shall not
operate or be construed as a waiver of any other breach of such terms or
conditions or of any other terms and conditions, nor shall any failure to
enforce any provision hereof operate or be construed as a waiver of such
provision or of any other provision.

CHOICE OF LAW AND VENUE:
The Plan will be governed by the laws of the State of California,
notwithstanding that State’s conflict of law provisions. The Company and each of
the Plan Participants shall irrevocably and unconditionally consent to the
exclusive jurisdiction of the United States Bankruptcy Court for the District of
Delaware (the “Bankruptcy Court”). The Company and each of the Plan Participants
shall irrevocably and unconditionally waive any objection to the laying of venue
of any action, suit, or proceeding arising out of or related to the Plan in the
Bankruptcy Court and shall further irrevocably and unconditionally waive and
agree not to plead or claim that any such action, suit or proceeding brought in
the Bankruptcy Court has been brought in an inconvenient forum.

ENTIRE AGREEMENT AND AMENDMENT:
This document constitutes the complete, final and exclusive embodiment of the
terms and conditions of the Plan and may only be modified in writing signed by
an authorized officer of the Company. Any agreement between any Plan Participant
and the Company or any of its subsidiaries with regard to the Plan and its
subject matter is superseded in its entirety by this document.

No Assignment:
The rights of a Plan Participant or any other person to any payment or other
benefits under the Plan may not be assigned, transferred, pledged, or encumbered
except by will or the laws of decent or distribution.

